      Case 6:19-cv-00270-ADA-JCM Document 7 Filed 08/14/19 Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


CROSS THE ROAD ELECTRONICS,
LLC,

       Plaintiff,
                                                     Case No. 6:19-cv-270
v.

DIGILENT, INC,                                       JURY TRIAL REQUESTED

       Defendant.




                               FIRST AMENDED COMPLAINT


       This First Amended Complaint is being filed pursuant to Plaintiff’s granted Motion for

Extension of Time to File Amended Complaint and to Serve Pursuant to Rule 4. See Dkt. 6 and

July 17, 2019 Text Order Granting Dkt. 6. Additionally, Defendant was not served with the

original Complaint and no opposing party has entered appearance, thus the limitations of Rule 15

do not apply. The factual basis for the amendment is set forth in the granted Motion to Extend

Time to File Amended Complaint and to Serve, Dkt. 6.

       Plaintiff Cross The Road Electronics, LLC (“CTRE”) brings this copyright infringement

action and related breach of contract claim against Digilent, Inc.

                                            PARTIES

       1.      Plaintiff CTRE hereby demands a jury trial pursuant to Fed. R. Civ. P. 38.

       2.      CTRE is a limited liability company organized under the laws of Michigan having

its principal place of business in Macomb, MI. Plaintiff CTRE develops and brings to market

various robotic and control applications including both software and hardware products. As part
      Case 6:19-cv-00270-ADA-JCM Document 7 Filed 08/14/19 Page 2 of 12




of its software and hardware products, including robotic controllers and related software, CTRE

grants purchasers and end users a limited license to use the computer software code on strict

conditions and limitations. These limited license terms are standard to the computer coding

industry. The code at issue in this case had an accompanying Phoenix Software License

Agreement, and CTRE is the owner of all respective copyright interests.

       3.      Defendant Digilent, Inc. (“Defendant”) is a limited liability company having its

principal place of business in Austin, Texas. Defendant specifically identifies in its official

Secretary of State filings in Washington State that its principal office is 11500 N. MOPAC

Expressway, Austin, TX. Defendant is also a maker of robotic equipment and controllers and is a

direct competitor of CTRE in some product lines.

       4.      CTRE and Defendant are direct competitors. Their products and the computer

code at the center of this case are created, marketed and specifically intended and targeted to

young children and teenagers who are interested in and participate in educational and school

STEM (Science – Technology – Engineering – Mathematics) programs, events and competitions.

More specifically, the products and computer code of both CTRE and Defendant at the center of

this case were created especially for children that participate in the STEM activities and robotic

team competitions and events organized and sponsored by a certain non-profit organization

known as FIRST® (For Inspiration and Recognition of Science and Technology)

(https://www.firstinspires.org/).

       5.      With children being the specially targeted consumers/users (market), the mission

statement and values promoted by FIRST®, which are applicable to the parties’ products at the

center of this case, are directed to learning, inventorship, teamwork, sportsmanship, honesty and

integrity. Unfair competition and improperly copying, imitating or taking the work of others is


                                                  2
      Case 6:19-cv-00270-ADA-JCM Document 7 Filed 08/14/19 Page 3 of 12




diametrically opposed to the mission statement and values FIRST® promotes to children that

participate in its programs as well as the parties’ products used by kids participating in FIRST®

robotic competitions.

       6.      The case is brought pursuant to federal question arising out of the Copyright Act.

Additionally, no party to this action shares common citizenship, and complete diversity exists in

this matter having damages exceeding $75,000.



                                     JURISDICTION AND VENUE

       7.      Subject matter jurisdiction is proper in that the federal question claims are brought

pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1338, which provides original jurisdiction over

any civil action arising under any Act of Congress relating to copyrights, mask works, designs,

trademarks, and unfair competition. Subject matter jurisdiction is also proper in this Court

pursuant to 28 U.S.C. § 1332.

       8.      This Court has personal jurisdiction as Defendant operates a principal place of

business in Austin, Texas; Defendant actively operates a substantial e-commerce website fully

accessible to citizens of Texas; Defendant has actively sold and shipped a substantial volume of

product to citizens and businesses in Texas; Defendant actively promotes its products in Austin,

Texas at the Design Automation Conference (DAC) and has done so for several years; and

Defendant is identified as “A National Instruments Company” having a principal place of

business in Austin, Texas.

       9.      Venue is proper in this district pursuant to 28 U.S.C. 1391(b) because a

substantial part of the events giving rise to CTRE’s claims occurred in this judicial district.




                                                  3
      Case 6:19-cv-00270-ADA-JCM Document 7 Filed 08/14/19 Page 4 of 12




                                            BACKGROUND

       10.     CTRE has been the supplier of the Talon SRX Motor Controller used in FIRST®

robotics competition events.

       11.     FIRST® holds national robotics competitions. More than 45,000 robots were

created during the 2018-2019 season, and FIRST® has a global reach of more than 570,000

young children and students, according to its website (https://www.firstinspires.org/about/at-a-

glance).

       12.     The mission of FIRST® is “to inspire young people to be science and technology

leaders and innovators, by engaging them in exciting mentor-based programs that build science,

engineering, and technology skills, that inspire innovation, and that foster well-rounded life

capabilities including self-confidence, communication, and leadership.”

(https://www.firstinspires.org/about/vision-and-mission).

       13.     CTRE is an approved supplier of certain controllers for FIRST® robotics

competition events. CTRE manufactured the Talon SRX Motor Controller for use in connection

with FIRST® competitions.

       14.     CTRE invented and designed the smart speed control technology and provides

electronics, communications protocols, and integrated PID control.

       15.     CTRE’s Talon SRX was the first smart speed control unit to the market to be

purchased, adopted and used by the majority of children and their teams participating in FIRST®

robotics competition events, and the software authored for the controller was original to CTRE.




                                                 4
      Case 6:19-cv-00270-ADA-JCM Document 7 Filed 08/14/19 Page 5 of 12




       16.     CTRE produces not only the Talon SRX Motor Controller product, but also

authored the software code bundle that facilitates use of the Talon SRX. CTRE named such

software bundle “PHOENIX.”

       17.     CTRE filed for and received a United States Copyright Registration for the

software titled “PHOENIX CTRE JANUARY 4, 2018 RELEASE” having Reg. No. TX 8-747-

057. A true and correct copy of the Certificate of Registration is attached as Exhibit 1. Such

Certificate is presumptive of valid copyright interest and ownership rights vesting with CTRE.

       18.     CTRE made software available to the children and teams participating with

FIRST® on WPILib, which is a computer software library or repository that allows end users to

download CTRE’s software for use in connection with the Talon SRX Motor Controller used in

FIRST® robotics competitions (https://www.firstinspires.org/robotics/frc/blog/2019-wpilib). See

also https://github.com/wpilibsuite/allwpilib.

       19.     Additionally, the PHOENIX code was also openly available for download at the

CTRE website PHOENIX API Library and CTRE’s GitHub site created and maintained by

CTRE (http://www.ctr-electronics.com/hro.html#product_tabs_technical_resources;

https://github.com/CrossTheRoadElec/Phoenix-api).




                                                 5
      Case 6:19-cv-00270-ADA-JCM Document 7 Filed 08/14/19 Page 6 of 12




       20.     In connection with the PHOENIX code accessible through the PHOENIX API

Library and CTRE’s GitHub site, CTRE provided actual copyright notice to all users of the

software that CTRE claimed copyright protection in its PHOENIX software code.

       21.     Provided and made a part of the software available for all end users through

PHOENIX API Library and CTRE’s GitHub site was CTRE’s “Phoenix Software License

Agreement.” It is set forth below, and CTRE applied a proper copyright notice in connection

with distribution of its source code:




       22.     Defendant, Digilent sells a product known as the DMC 60c digital motor

controller, which copies, imitates, mimics and is identical to and directly competitive with

CTRE’s Talon SRX.




                                                 6
       Case 6:19-cv-00270-ADA-JCM Document 7 Filed 08/14/19 Page 7 of 12




       23.    Prior to creating its DMC 60c digital motor controller, which copies, imitates, and

mimics CTRE’s Talon SRX smart motor controller, Defendant never made or offered a smart

motor controller for use in the FIRST® robotic competitions, and therefore the accused DMC 60c

controller using CTRE’s PHOENIX software computer code was Defendant’s first attempt to

compete with the TALON SRX smart controller.

       24.    Recently, FIRST® began to advertise the approved use of Defendant’s DMC-60

and DMC-60C Motor Controller for its robotics competition events.

       25.    Defendant and its DMC-60 and DMC-60C Motor Controller is a direct competitor

to CTRE using identical channels of commerce as marketed to identical customers and

specifically children involved in STEM and robotics competition events organized by FIRST®.

       26.    Defendant had access to and did in fact access CTRE’s PHOENIX software

computer code through the PHOENIX library and or through CTRE’s GitHub site.

       27.    CTRE has obtained a commercially available new-in-the-box DMC 60c product

from Defendant, including original packaging and available software designed to run such DMC

60c.

       28.    Forensic examination of the DMC60c and related software provided by Defendant

proves Defendant is infringing CTRE’s copyright and is also in breach of the CTRE license

agreement.

       29.    Using forensic examination, CTRE catalogued many examples of Defendant’s

direct copying of CTRE’s computer code.

       30.    Defendant copied without authorization identical features, functions, code, exact

filetypes, code lines, and many other aspects of the authentic copyrighted software code bundle

owned by CTRE.


                                                7
         Case 6:19-cv-00270-ADA-JCM Document 7 Filed 08/14/19 Page 8 of 12




         31.   Defendant copied, imitated and stole CTRE’s code and made wholesale use of

such code when developing, selling, and commercializing a directly competitive product.

         32.   Defendant copied large blocks of identical code, large blocks of identical values,

and large amounts of code having identical file names, and identical file types.

         33.   Defendant’s code screenshot below clearly identifies the DMC60 reference but

also CTRE’s “CANTalonSRX” branding. In other words, Defendant’s code retained CTRE’s own

branding embedded within Defendant’s own computer software programming for its competitive

product, the DMC60c:




         34.   Defendant intentionally infringed and violated CTRE’s federal copyrights and

also breached CTRE’s contract license limitations in order to sell infringing products to children

involved in STEM education and robotics competitions.

         35.   Defendant intentionally infringed CTRE’s copyright to this software and

Defendant had access to such software prior to doing so. There is no justifiable reason for

Defendant to have originally developed and programmed into its computer code CTRE’s

branding, use of identical blocks of code, identical values, identical file names, and identical file

types.

         36.   Defendant’s infringing conduct is intentional and willful. Rather than investing

time and money into writing a computer software program that was independently created and

original, Defendant’s computer code programmers instead made wholesale copying, duplication,

and derivation of CTRE’s original code for commercial, competitive purposes.

                                                  8
      Case 6:19-cv-00270-ADA-JCM Document 7 Filed 08/14/19 Page 9 of 12




       37.      Defendant’s conduct and its DMC60c product described in this complaint occurs

in direct and proximate relation to children that participate in STEM Programs and robotic

competitions.



             COUNT ONE – INTENTIONAL COPYRIGHT INFRINGEMENT

       38.      CTRE incorporates by reference all prior paragraphs as if set forth herein.

       39.      CTRE is the owner of the original work embodied in computer code protected by

Certificate Reg. No. TX 8-747-057, known as PHOENIX.

       40.      Without authority, Defendant copied the computer code known as PHOENIX, as

demonstrated by Plaintiff’s forensic examination by a computer forensic examination expert,

which together with a side-by-side comparison of the actual code, demonstrates actual evidence

or copying. This side-by-side comparison demonstrates the existence of substantial amounts of

identical code, large blocks of identical values, and large and substantial amounts of code having

identical file names and identical file types. Such information constitutes direct evidence of

copying, supported by expert forensic review or even a side-by-side review of the two code sets.

       41.      Defendant had access to PHOENIX by virtue of a number of means, including but

not limited to the Phoenix API Library/Repository.

       42.      Defendant’s computer code is, when compared to CTRE’s computer code, so

strikingly similar that it reasonably precludes the possibility of independent creation. The fact

that Defendant’s code references CTRE’s own branding demonstrates the impossibility of

independent creation.




                                                 9
      Case 6:19-cv-00270-ADA-JCM Document 7 Filed 08/14/19 Page 10 of 12




       43.     Defendant’s computer code is substantially similar to CTRE’s computer code as

viewed by an ordinary observer, a more discerning ordinary observer, or any observer who can

view the identical nature of the code when viewing the code in a side-by-side comparison.

       44.     Defendant’s sales of its product and accompanying software constitutes a

continuing infringement, and Defendant’s software is stored on thousands of customer’s and end

user’s computers. The extent of Defendant’s sales and unauthorized release of CTRE’s computer

code is unknown, but on information and belief, it is substantial given the number of robots

created by children using these products in the FIRST® robot competitions.

       45.     Each of Defendant’s customers have and continue to use unauthorized copies of

CTRE’s PHOENIX software.

       46.     CTRE has suffered substantial actual damages as a result of Defendant’s

unauthorized and intentional infringement.

       47.     Defendant has enjoyed substantial profits as a result of Defendant’s unauthorized

and intentional infringement.

       48.     CTRE has suffered and continues to suffer irreparable harm by Defendant’s

continued unauthorized and intentional conduct, as the purchasers of Defendant’s product

continue to infringe CTRE’s PHOENIX code.



                  COUNT TWO – BREACH OF LICENSE AGREEMENT

       49.     CTRE incorporates by reference paragraphs 1-37 as if set forth herein.

       50.     CTRE provided its end users with a limited license having clear and strict

conditions under which its PHOENIX computer code could be used.




                                               10
      Case 6:19-cv-00270-ADA-JCM Document 7 Filed 08/14/19 Page 11 of 12




       51.      CTRE provided actual notice to all persons downloading its PHOENIX code that

expressly restricted use of the code limiting such use only when used in connection with CTRE’s

products and only in connection with FIRST® robotics competition events.

       52.      Defendant received actual notice of these strict license terms and agreed to such

terms when downloading CTRE’s code from the PHOENIX API Library or CTRE’s GitHub site.

       53.      Defendant agreed to these license provisions by downloading CTRE’s code.

       54.      Defendant breached such license agreement by making and selling infringing

products to children participating in STEM programs and robotics competitions, causing CTRE

actual damages.

       WHEREFORE, Plaintiff CTRE requests all available damages, injunctive, and other

relief comprising:

       a. actual damages incurred by CTRE including a reasonable royalty on all sales pursuant

             to 17 U.S.C. § 504;

       b. together with all profits earned by Defendant resulting from the unauthorized use of

             CTRE’s intellectual property;

       c. prejudgment and post-judgment interest on the damages caused by the breach of

             contract;

       d. a permanent injunction prohibiting the further use of any and all code unlawfully

             copied, stolen, used, and modified;

       e. all damages caused by the breach of the license agreement in an amount to be

             determined at trial;

       f. attorneys’ fees and expenses; and,

       g.    all other relief to which Plaintiff CTRE may be entitled.


                                                   11
     Case 6:19-cv-00270-ADA-JCM Document 7 Filed 08/14/19 Page 12 of 12




Dated: August 14, 2019                    /s/ Jared Hoggan

                                          Mark Murphey Henry
                                          (admitted pro hac vice)
                                          mhenry@roselawfirm.com
                                          AK Bar. No. 97170
                                          ROSE LAW FIRM
                                          P.O. Box 4800
                                          Fayetteville, AR 72702
                                          479-856-6017 (p)
                                          (501) 375-1309 (f)

                                          Eric Tautfest
                                          etautfest@grayreed.com
                                          Texas Bar No. 24028534
                                          Jared Hoggan
                                          jhoggan@grayreed.com
                                          Texas Bar No. 24065435
                                          Gray Reed & McGraw
                                          1601 Elm Street, Suite 4600
                                          Dallas, TX 75201
                                          214-954-4135 (p)
                                          469-320-6901 (f)

                                          ATTORNEYS FOR PLAINTIFF CROSS
                                          THE ROAD ELECTRONICS, LLC




                                     12
